DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/15/2021 does not put the application in condition for allowance.
	Examiner withdraws rejections under 35 USC 112, 35 USC 102, and 35 USC 103 in prior office action due to the amendments.
	The specification filed on 7/15/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 22, and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kare (US Pub No. 2014/0318620) in view of Heo (US Pub No. 2014/0126062) and Lynn (US Pub No. 2016/0341498)
Regarding Claim 1, Kare et al. teaches a thermal receiver [Fig. 1, 0036], comprising a thermoplate [154, Fig. 1, 0038].
Kare et al. is silent on a thermoplate formed from first and second metal sheets welded to each other to create a structured channel and a plurality of dimples that mix heat-transfer fluid flowing within the structured channel.
an inlet port through which heat transfer fluid flows into the structured channel; and 
an outlet port through which heat transfer fluid flows out of the structured channel; 
wherein the thermoplate is shaped such that:
the second metal sheet forms a interior cavity that absorbs, and converts into thermal heat, concentrated solar light that enters the interior cavity; and the thermoplate forms a receiving aperture though with the concentrated solar light enters the interior cavity.
Heo et al. teaches sunlight concentration apparatus where sunlight concentrated by a plurality of optical fibers [0039], where the  sunlight concentrated to the first light concentrating device 121 by the first lens 111 may be delivered to the sunlight coupler 200 through the first optical fiber 131 connected to the first light concentrating device 121 [0045].
Since Kare et al. teaches the use of an optical fiber [130, Fig. 1, 0032], and Heo et al. teaches providing sunlight into to an optical fiber to provide improved sunlight concentration efficiency [0036-0037], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the sunlight concentration apparatus of Heo et al. with the optical fiber of Kare et al. in order to provide improved sunlight concentration efficiency [0036-0037].

Since Kare et al. teaches a heat sink which can include any desired cooling design [0038], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the heat sink 154 of Kare et al. with the heat exchanger of Lynn et al. in order to provide improved heat transfer [0008-0010].
Within the combination above, modified Kare et al. teaches a thermoplate formed from first and second metal sheets welded to each other to create a structured channel and a plurality of dimples that mix heat-transfer fluid flowing within the structured channel [Lynn: Fig. 5a, dimples 510, where 111 are inlet and outlets, 0047].
an inlet port through which heat transfer fluid flows into the structured channel; and 
an outlet port through which heat transfer fluid flows out of the structured channel [see rejection above]; 
wherein the thermoplate is shaped such that:
the second metal sheet forms a interior cavity that absorbs, and converts into thermal heat, concentrated solar light that enters the interior cavity; and the thermoplate forms a receiving aperture though with the concentrated solar light enters the interior cavity [In the combination, thermoplate of Lynn et al. is applied in area of heat sink 154 of Kare et al., as a result, the side of the thermoplate of Lynn et al. that is facing the interior, and the area inside 152 is the interior cavity, which is where concentrated sunlight is applied from the combination with Heo et al.]
Regarding Claim 2, within the combination above, modified Kare et al. teaches wherein the structured channel forms one of a serpentine flow path and a manifold flow path [Lynn: Fig. 5a, 3a, 0047].
Regarding Claim 3, within the combination above, modified Kare et al. teaches wherein the thermoplate further comprises a longitudinal axis and a plurality of structured channels, forming a flow path perpendicular to the longitudinal axis [Fig. 5a, Fig. 2b, 0082].
Regarding Claim 7, within the combination above, modified Kare et al. is silent on wherein the plurality of dimples are arranged along the structured channel with a pitch that is greater than 10 millimeters or less than 5 millimeters
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the pitch of the dimples of the thermoplate, with said construction cost and operating efficiency both changing as the parameters of the pitch of the dimples of the thermoplate are changed, the precise the parameters of the pitch of the dimples of the thermoplate would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the plurality of dimples are arranged along the structured channel with a pitch that is greater than 10 millimeters or less than 5 millimeters” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the pitch of the dimples of the thermoplate in the apparatus of modified Kare et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 22, within the combination above, modified Kare et al. teaches further comprising a thermal energy storage unit connected to the thermal receiver [The pipes of Lynn et al. comprise fluid which acts as an thermal energy storage unit].
Regarding Claim 31, within the combination above, modified Kare et al. teaches a method for thermal heat generation, comprising: converting, with the interior cavity of the thermal receiver of claim 1, concentrated solar light into thermal energy; conducting the thermal energy from the interior cavity into heat-transfer fluid flowing through the structured channel formed by the thermoplate; and mixing, with the plurality of dimples, the heat transfer fluid as it flows through the structured channel [See rejection of claim 1].
Regarding Claim 32, within the combination above, modified Kare et al. teaches a further comprising flowing the heat-transfer fluid into the structured channel via the inlet port [See combination of claim 1].
Regarding Claim 33, within the combination above, modified Kare et al. teaches further comprising flowing the heat-transfer fluid out of the structured channel via the outlet port [See rejection of claim 1].
Regarding Claim 34, within the combination above, modified Kare et al. teaches further comprising concentrating sunlight into the concentrated solar light [See rejection of claim 1].
Regarding Claim 35, within the combination above, modified Kare et al. teaches further comprising steering the concentrated solar light through the receiving aperture and into the interior cavity [See rejection of claim 1].
Regarding Claim 36, within the combination above, modified Kare et al. teaches further comprising transmitting a portion of the concentrated solar light through a photovoltaic module located near a focus of the concentrated solar light; wherein said converting includes converting the portion of the concentrated solar light into thermal energy [See rejection of claim 1].
Regarding Claim 37, within the combination above, modified Kare et al. teaches  further comprising thermally isolating the thermoplate from the photovoltaic module [Kare et al. teaches solar cell 110 and thermoplate are separated by support 152, and are therefore, would provide a degree of isolation between the thermoplate and photovoltaic module in figure 1].
Regarding Claim 38, within the combination above, modified Kare et al. teaches  further comprising storing the thermal energy in a thermal energy storage unit [See rejection of claim 22].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kare (US Pub No. 2014/0318620) in view of Heo (US Pub No. 2014/0126062) and Lynn (US Pub No. 2016/0341498) as applied above in addressing claim 1, in further view of Sai (JP02-224375, Machine translation)
Regarding Claim 4, within the combination above, modified Kare et al. is silent on wherein the thermoplate comprises a conical shape or a pyramidal shape; and the receiving aperture is a base of said conical shape or pyramidal shape.
Sai et al. teaches an optical fiber directing light into solar cells with a conical shape [bottom of second page, and Fig. 5], used to provide improved energy conversion efficiency [bottom of first page].
Since modified Kare et al. teaches a system that directed light from an optical fiber to solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the position of the thermoplate and solar cells of modified Kare et al. to the angle as shown in fig. 5 of Sai et al. as is merely the selection of a known engineering design to provide improved energy conversion efficiency [bottom of first page].
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kare (US Pub No. 2014/0318620) in view of Heo (US Pub No. 2014/0126062) and Lynn (US Pub No. 2016/0341498) as applied above in addressing claim 1, in further view of Martin (US Pub No. 2013/0199595)
Regarding Claim 5, within the combination above, modified Kare et al. is silent on wherein the thermoplate is comprised of a nickel-based alloy.
Martin et al. teaches the use of a heat exchanger composed of nickel alloy [0032].
Since Kare et al. teaches a heat sink which can include any desired cooling design [0038], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thermoplate of modified Kare et al. with the nickel alloy of Martin et al. as it is merely the selection of a known material for dissipating heat in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kare (US Pub No. 2014/0318620) in view of Heo (US Pub No. 2014/0126062) and Lynn (US Pub No. 2016/0341498) as applied above in addressing claim 1, in further view of Anikara (US Pub No. 2008/0135087)
Regarding Claim 6, within the combination above, modified Kare et al. is silent on wherein the interior cavity is coated with a high absorptivity surface treatment.
Anikara et al. teaches a reflector which is coated with a nickel chromium alloy [Claim 9].
It would have been obvious to of ordinary skill in the art before the filing of the invention modify the interior cavity of modified Kare et al. with the nickel chromium alloy of Anikara et al. as it is merely the selection of known reflector material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Modified Kare et al. teaches an interior cavity made of nickel chromium alloy, it is the view of the examiner, based on the teaching of modified Kare et al., has a reasonable basis to believe that the claimed “coated with a high absorptivity surface treatment” is inherently possessed by the interior cavity of modified Kare. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Kare (US Pub No. 2014/0318620) in view of Heo (US Pub No. 2014/0126062) and Lynn (US Pub No. 2016/0341498) are the closest prior art.
	Modified Kare et al. teaches a thermoreceiver but does not disclose the limitations of “further comprising: a solar concentrator having a focal point; and a photovoltaic module having a first side 
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “further comprising: a solar concentrator having a focal point; and a photovoltaic module having a first side facing toward the solar concentrator and a second side facing away from the solar concentrator, the photovoltaic module being (i) located at the focal point, (ii) thermally isolated from the thermal receiver, and (iii) at least partially transparent to infrared light.” in claim 18.
Claims 19-21 are also objected since the claims depend on claim 18.
Therefore; claims 1-7, and 22-38 are allowed once claims 18-21 are incorporated into claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726